Citation Nr: 0945860	
Decision Date: 12/02/09    Archive Date: 12/08/09  

DOCKET NO.  08-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for left sartorius strain at the anterior iliac spine, 
refractory.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty for training from June 2005 
to October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The RO's May 2007 rating decision granted service connection 
at a noncompensable evaluation for left sartorius strain at 
the anterior iliac spine, refractory, effective from October 
2005.  The Veteran subsequently appealed this decision 
seeking a higher initial evaluation.

In May 2009, the RO issued a rating decision which granted an 
increased initial evaluation of 30 percent for the Veteran's 
left sartorius strain at the anterior iliac spine, 
refractory, effective from October 2005.  The Veteran 
continues to seek a higher evaluation for this condition.  AB 
v. Brown, 6 Vet. App. 35 (1993) (finding that where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Pursuant to the Veteran's request, a hearing before the Board 
was scheduled in October 2009.  The Veteran failed to report 
to the RO for this hearing.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for her 
service-connected left sartorius strain at the anterior iliac 
spine, refractory.  Based upon its review of the Veteran's 
claims folder, the Board finds there is a further duty to 
assist the Veteran with her claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  


The Veteran's service-connected left hip disorder is 
currently evaluated as 30 percent disabling under Diagnostic 
Codes 5318-5252.  See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic 
Codes 5252, 5218 (2009).  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2009).  The 
additional diagnostic code is shown after a hyphen.

Diagnostic Code 5318 pertains to Muscle Group XVIII, the 
function of which consists of outward rotation of the thigh 
and stabilization of the hip joint.  This diagnostic code 
provides a noncompensable rating for slight muscle injury, a 
10 percent evaluation for a moderate muscle injury, a 20 
percent evaluation for a moderately severe muscle injury, and 
a 30 percent evaluation for a severe muscle injury.  38 
C.F.R. § 4.73, Diagnostic Code 5318.

Under Diagnostic Code 5252, a 30 percent evaluation is 
warranted where there is limitation of flexion of the thigh 
to 20 degrees.  The maximum evaluation under this code 
section, a 40 percent evaluation, is warranted when there is 
limitation of flexion of the thigh to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

After reviewing the Veteran's claims folder, the Board finds 
that an additional VA examination is required in order to 
ascertain the current severity of the Veteran's service-
connected left hip disorder.  Specifically, an April 2008 QTC 
examination noted a range of motion in the Veteran's left hip 
consisting of flexion to 20 degrees, extension to 20 degrees, 
and abduction to 17 degrees.  Thereafter, the examiner noted 
that the left hip function was and also was not limited by 
repetitive use, pain, fatigue.  In addition, after physical 
examination of Muscle Group XVIII the examiner indicated that 
no loss of deep fascia or muscle substance, no impairment of 
muscle tone, no signs of lowered endurance or impaired 
coordination, and muscle strength graded at 5.  The report 
also specifically stated, "[t]here is no muscle wound 
present."  However, the report also states, "[t]he above 
additionally limit the joint function by 20 degrees."  Thus, 
the findings on this examination report are inconsistent.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, an additional VA examination 
should be conducted in order to determine the severity of the 
Veteran's left hip disorder.  Moreover, given the passage of 
time, an attempt should be made by the RO to obtain updated 
treatment records relating to this condition.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide her an opportunity to identify 
all VA and non-VA medical providers who 
have treated her for her 
service-connected left hip disorder, 
since October 2005.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must then have the Veteran 
undergo the appropriate VA examination(s) 
to determine the symptoms and severity of 
her service-connected left sartorius 
strain at the anterior iliac spine, 
refractory.  The Veteran's claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies 
deemed necessary, including range of 
motion testing, must be performed.  The 
examiner must identify the particular 
muscle group(s) involved and must comment 
as to whether the disability associated 
with the affected muscle group(s) would 
be considered slight, moderate, 
moderately severe, or severe.  To this 
end, the RO must ensure that the examiner 
is provided with the specific criteria 
for making this determination, as 
delineated in 38 C.F.R. § 4.56.  The 
examiner must comment on the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of 
coordination, and uncertainty of 
movement.  An x-ray examination of the 
left hip must be conducted, and if any 
abnormal findings are indicated, an 
opinion must be provided as to whether 
such abnormal findings are related to the 
Veteran's military service, or were 
caused or aggravated by her service-
connected left sartorius strain at the 
anterior iliac spine, refractory.  Range 
of motion testing of the left hip must be 
conducted, and the results in each 
direction must be listed in degrees.  If 
motion is found to be limited by pain, 
the examiner must specify at what degree 
of each motion such pain is noted to 
begin.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  The RO must notify the Veteran that 
it is her responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
Veteran's claim on appeal, including 
consideration of all of the additional 
evidence received since the May 2009 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the Veteran and her representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.  

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

